Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statements (File No. 333-215402, File No. 333-207751, File No. 333-207749, File No. 333-201209, File No. 333-201208 and File No. 333-201207) on Forms S-8, and File No. 333-210687 on Form S-3 of National Commerce Corporation and subsidiaries of our report dated March 10, 2017, relating to our audit of the consolidated financial statements, which appear in this Annual Report on Form 10-K for the year ended December 31, 2016. /s/ PORTER KEADLE MOORE, LLC Atlanta, Georgia March 10, 2017
